DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive.
Applicants argue that while Kriheli teaches that many different types of data can be stored, for example, "time stamps; details of prescriptions; patient identification and information ... ; preparation phase details, e.g. comments, confirmations, alerts; log messages ... ; identification and verification of supervisor's permission if required; details of the technician that prepared the prescription and the supervisor; a visual archive of images taken during the preparation phase; and information regarding the dispensing phase”, none of these relate to the speed of completion of a previous processing task. Thus, Kriheli does not teach “maintain records of performance in compounding of one or more medications, wherein the records of performance identify performance ... wherein identifying performance of the at least some of the one or more compounding devices comprises identifying speeds of completion of previous compounding assignments by the at least some of the one or more compounding devices" as recited in claims 1 and 15.
In response, the examiner respectfully disagrees. As recognized by applicants, Kriheli teaches that the time stamps are stored along with the documentation of the medication preparation process in col. 4, lines 38-59. The time stamps of Kriheli anticipates the claimed speed of the completion of previous compounding assignment because it shows the time of the compounding assignment. Additionally, Kriheli discloses in col. 5, lines 33-43 “The system of the invention is designed to guide, monitor and document every step of the manual preparation, including compounding, of the medication. In case an error is detected, a visual or aural warning is produced by the system to alert the producer. All steps of the preparation process are recorded and stored in memory for later reference”. The manual preparation of the technician includes the speed of the technician in preparing of the compounding (slow or fast) and the preparation is recorded for later reference. Thus, Kriheli does indeed disclose the newly added limitations “wherein identifying performance of the at least some of the one or more compounding devices comprises identifying speeds of completion of previous compounding assignments by the at least some of the one or more compounding device” of claims 1 and 15.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-6, 10-18 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 11 of U.S. Patent No. 10,967,125 B2 in view of Kriheli et al. (US Patent No. 9,978,139 B2). 
Regarding claim 1 of this application, claim 1 of U.S. Patent No. 10,967,125 B2 recites all the claimed limitations of claim 1, except for providing the claimed maintain records of performance in compounding of one or more medications, wherein the records of performance identify performance of at least some of the one or more compounding devices in completion of previous compounding assignments, wherein identifying performance of the at least some of the one or more compounding devices comprises identifying speeds of completion of previous compounding assignments by the at least some of the one or more compounding device. Kriheli et al. teach that the system of the invention is designed to guide, monitor and document every step of the manual preparation, including compounding, of the medication, in case an error is detected, a visual or aural warning is produced by the system to alert the producer, all steps of the preparation process are recorded and stored in memory for later reference and/or storing the time stamps along with the documentation of the medication preparation process disclosed in col. 4, lines 38-59 (Fig. 1, col. 5, line 33 to col. 6, line 5 and col. 4, lines 38-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recording as taught by Kriheli et al. into claim 1 of U.S. Patent No. 10,967,125 B2’ system in order to store and record for later use.
Regarding claim 2 of this application, claim 2 of U.S. Patent No. 10,967,125 B2 recites all the claimed limitations of claim 2.
Regarding claim 3 of this application, claim 3 of U.S. Patent No. 10,967,125 B2 recites all the claimed limitations of claim 3.
Regarding claim 4 of this application, the claimed wherein the records of performance track performance of at least one of the one or more compounding devices is met by the external database and memory units (Fig. 1, col. 5, line 33 to col. 6, line 5 of Kriheli et al.).
Regarding claim 5 of this application, the claimed wherein the records of performance track performance of a combination of: one of the one or more compounding devices; and an operator of that one of the one or more compounding devices is met by the external database and memory units (Fig. 1, col. 5, line 33 to col. 6, line 5 of Kriheli et al.).
Regarding claim 6 of this application, the claimed wherein the records of performance track speeds of performance of at least one of the one or more compounding devices is met by the external database and memory units (Fig. 1, col. 5, line 33 to col. 6, line 5 of Kriheli et al.).
Regarding claim 10 of this application, claim 1 of U.S. Patent No. 10,967,125 B2 recites all the claimed limitations of claim 10.
Regarding claims 11-14 of this application, claims 5-8 of U.S. Patent No. 10,967,125 B2 recites all the claimed limitations of claims 11-14, respectively.
Regarding claim 15 of this application, claim 11 of U.S. Patent No. 10,967,125 B2 recites all the claimed limitations of claim 15, except for providing the claimed maintaining records of performance, wherein the records of performance identify performance of at least some of the one or more compounding devices in completion of previous compounding assignments, wherein identifying performance of the at least some of the one or more compounding devices comprises identifying speeds of completion of previous compounding assignments by the at least some of the one or more compounding device. Kriheli et al. teach that the system of the invention is designed to guide, monitor and document every step of the manual preparation, including compounding, of the medication, in case an error is detected, a visual or aural warning is produced by the system to alert the producer, all steps of the preparation process are recorded and stored in memory for later reference and/or storing the time stamps along with the documentation of the medication preparation process disclosed in col. 4, lines 38-59 (Fig. 1, col. 5, line 33 to col. 6, line 5 and col. 4, lines 38-59) (Fig. 1, col. 5, line 33 to col. 6, line 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recording as taught by Kriheli et al. into claim 11 of U.S. Patent No. 10,967,125 B2’ system in order to store and record for later use.
	Claims 16-18 are rejected for the same reason as discussed in claims 4-6, respectively.
Claims 22-23 are rejected for the same reason as discussed in claims 10-11, respectively.
5.	Claims 1, 4-6, 10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 16 of U.S. Patent No. 10,596,319 B2 in view of Kriheli et al. (US Patent No. 9,978,139 B2).
Regarding claim 1 of this application, claim 1 of U.S. Patent No. 10,596,319 B2 recites all the claimed limitations of claim 1, except for providing the claimed maintain records of performance in compounding of one or more medications, wherein the records of performance identify performance of at least some of the one or more compounding devices in completion of previous compounding assignments, wherein identifying performance of the at least some of the one or more compounding devices comprises identifying speeds of completion of previous compounding assignments by the at least some of the one or more compounding device. Kriheli et al. teach that the system of the invention is designed to guide, monitor and document every step of the manual preparation, including compounding, of the medication, in case an error is detected, a visual or aural warning is produced by the system to alert the producer, all steps of the preparation process are recorded and stored in memory for later reference and/or storing the time stamps along with the documentation of the medication preparation process disclosed in col. 4, lines 38-59 (Fig. 1, col. 5, line 33 to col. 6, line 5 and col. 4, lines 38-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recording as taught by Kriheli et al. into claim 1 of U.S. Patent No. 10,596,319 B2’ system in order to store and record for later use.
Regarding claim 4 of this application, the claimed wherein the records of performance track performance of at least one of the one or more compounding devices is met by the external database and memory units (Fig. 1, col. 5, line 33 to col. 6, line 5 of Kriheli et al.).
Regarding claim 5 of this application, the claimed wherein the records of performance track performance of a combination of: one of the one or more compounding devices; and an operator of that one of the one or more compounding devices is met by the external database and memory units (Fig. 1, col. 5, line 33 to col. 6, line 5 of Kriheli et al.).
Regarding claim 6 of this application, the claimed wherein the records of performance track speeds of performance of at least one of the one or more compounding devices is met by the external database and memory units (Fig. 1, col. 5, line 33 to col. 6, line 5 of Kriheli et al.).
Regarding claim 10 of this application, claim 1 of U.S. Patent No. 10,596,319 B2 recites all the claimed limitations of claim 10.
Regarding claim 12 of this application, claim 2 of U.S. Patent No. 10,596,319 B2 recites all the claimed limitations of claim 12.
Regarding claim 13 of this application, claim 3 of U.S. Patent No. 10,596,319 B2 recites all the claimed limitations of claim 13.
Regarding claim 14 of this application, claim 4 of U.S. Patent No. 10,596,319 B2 recites all the claimed limitations of claim 14.
Regarding claim 15 of this application, claim 16 of U.S. Patent No. 10,596,319 B2 recites all the claimed limitations of claim 16, except for providing the claimed maintaining records of performance, wherein the records of performance identify performance of at least some of the one or more compounding devices in completion of previous compounding assignments, wherein identifying performance of the at least some of the one or more compounding devices comprises identifying speeds of completion of previous compounding assignments by the at least some of the one or more compounding device. Kriheli et al. teach that the system of the invention is designed to guide, monitor and document every step of the manual preparation, including compounding, of the medication, in case an error is detected, a visual or aural warning is produced by the system to alert the producer, all steps of the preparation process are recorded and stored in memory for later reference and/or storing the time stamps along with the documentation of the medication preparation process disclosed in col. 4, lines 38-59 (Fig. 1, col. 5, line 33 to col. 6, line 5 and col. 4, lines 38-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recording as taught by Kriheli et al. into claim 16 of U.S. Patent No. 10,596,319’ system in order to store and record for later use.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klomp (US 2014/0350946 A1) in view of Kriheli et al. (US Patent No. 9,978,139 B2).
In considering claim 1, Klomp discloses all the claimed subject matter, note 1) the claimed one or more compounding devices is met by the compounding computer in compounding station 110 (Figs. 1-2, page 2, paragraph #0022 to paragraph #0023 and page 3, paragraph #0031), 2) the claimed a computer, wherein each of the one or more compounding devices is in bidirectional communication with the computer via a communications network is met by the computers 124 and 138 (Fig. 1, page 2, paragraph #0024 to paragraph #0025), 3) the claimed wherein the computer is configured to: receive a plurality of requests, at least some for compounding of one or more medications is met by the data entry clerk 122 which may input a prescription order (Fig. 1, page 2, paragraph #0024 to paragraph #0025), 4) the claimed maintain records of performance in compounding of one or more medications is met by the database (Fig. 1, page 2, paragraph #0024 to paragraph #0025), and 5) the claimed for each of the received request for compounding, assign a task of compounding the medication to at least one of the one or more compounding devices, the assignment based at least in part on the records of performance to promote efficient use of compounding resources is met by the compounding the pharmaceutical composition 222 assigned to selected locations 214 (Figs. 1-2, page 3, paragraph #0030 to paragraph #0034). 
However, Klomp explicitly does not disclose the newly added claimed wherein the records of performance identify performance of at least some of the one or more compounding devices in completion of previous compounding assignments, wherein identifying performance of the at least some of the one or more compounding devices comprises identifying speeds of completion of previous compounding assignments by the at least some of the one or more compounding device. 
Kriheli et al. teach that the system of the invention is designed to guide, monitor and document every step of the manual preparation, including compounding, of the medication, in case an error is detected, a visual or aural warning is produced by the system to alert the producer, all steps of the preparation process are recorded and stored in memory for later reference and/or storing the time stamps along with the documentation of the medication preparation process disclosed in col. 4, lines 38-59 (Fig. 1, col. 5, line 33 to col. 6, line 5 and col. 4, lines 38-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recording as taught by Kriheli et al. into Klomp’ system in order to store and record for later use.
In considering claim 2, the claimed wherein at least one of the one or more compounding devices is selected from a group of compounding devices consisting of a compounding assistance device, a robotic compounder, and a hazardous drug robotic compounder is met by the compounding computer in compounding station 110 (Figs. 1-2, page 2, paragraph #0022 to paragraph #0023 and page 3, paragraph #0031 of Klomp).
In considering claim 3, the claimed wherein the computer is at least one of: a central server computer; and a cloud computing resource is met by the computers 124 and 138 (Fig. 1, page 2, paragraph #0024 to paragraph #0025 of Klomp).
In considering claim 4, the claimed wherein the records of performance track performance of at least one of the one or more compounding devices is met by the database (Fig. 1, page 2, paragraph #0024 to paragraph #0025 of Klomp).
In considering claim 5, the claimed wherein the records of performance track performance of a combination of: one of the one or more compounding devices; and an operator of that one of the one or more compounding devices is met by the database (Fig. 1, page 2, paragraph #0024 to paragraph #0025 of Klomp).
In considering claim 6, the claimed wherein the records of performance track speeds of performance of at least one of the one or more compounding devices is met by the external database and memory units (Fig. 1, col. 5, line 33 to col. 6, line 5 of Kriheli et al.).
In considering claim 12, the claimed wherein the one or more compounding devices reside within a single pharmacy is met by the pharmacy 100 (Fig. 1, page 2, paragraph #0022 to paragraph #0025 of Klomp).
Claim 15 is rejected for the same reason as discussed in claim 1 above.
Claims 16-18 are rejected for the same reason as discussed in claims 4-6, respectively.
8.	Claims 7-9, 13-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klomp (US 2014/0350946 A1) in view of Kriheli et al. (US Patent No. 9,978,139 B2) and further in view of Reese (US Patent No. 6,711,460 B1).
In considering claim 7, the combination of Klomp and Kriheli et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein assigning the task of compounding the medication to at least one of the one or more compounding devices, comprises assigning respective portions the task of compounding the medication to at least two compounding devices such that the at least two compounding devices together complete the task of compounding the medication. Reese teaches that a compounding robot 348, schematically represented, is situated in the drug compounding vault 128,… (7) use the various compounding devices located in the compounding vault to prepare medications that require compounding; (8) display the individual ingredients to the remote pharmacist via CCTV (Fig. 12, col. 11, lines 17-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various compounding devices as taught by Reese into the combination of Klomp and Kriheli et al.’s system in order to prepare prescriptions by selecting compounding task for at least two compounding devices.
In considering claim 8, the claimed wherein the respective portions of the compounding task assigned to each of the at least two compounding devices are selected based at least on part on the performance records of the at least two compounding devices, such that the portions of the compounding task assigned to the at least two compounding devices are expected to be completed at the same time is met by the compounding devices (Fig. 12, col. 11, lines 17-67 of Reese).
In considering claim 9, the claimed wherein the portions of the compounding task assigned to each of the at least two compounding devices are unequal is met by the compounding devices (Fig. 12, col. 11, lines 17-67 of Reese).
In considering claim 13, the combination of Klomp and Kriheli et al.  disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the system comprises a plurality of compounding devices distributed among multiple pharmacies within a single facility. Reese teaches that the pharmaceutical system 50 comprises a remote pharmacist computer 140, operatively linked over a network 138 to several individual pharmacies 96-100 (Fig. 1, col. 5, lines 55-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pharmacies as taught by Reese into the combination of Klomp and Kriheli et al.’s system in order to simplify the process of maintaining.
In considering claim 14, the combination of Klomp and Kriheli et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the system comprises a plurality of compounding devices distributed among multiple facilities. Reese teaches that the pharmaceutical system 50 comprises a remote pharmacist computer 140, operatively linked over a network 138 to several individual pharmacies 96-100 (Fig. 1, col. 5, line 55 to col. 6, line 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple facilities as taught by Reese into the combination of Klomp and Kriheli et al.’s system in order to simplify the process of maintaining.
Claims 19-21 are rejected for the same reason as discussed in claims 7-9, respectively.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422